DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on 09/14/2018, and the preliminary amendment filed on 09/15/2018.
Claims 1-7, 9-14, and 16 have been amended.
Claims 1-17 are currently pending and have been examined.


















Information Disclosure Statement

The Information Disclosure Statement filed on 09/14/2018 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, Sixth Paragraph, Not Invoked Despite Presence of “Means” or “Step”

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation(s) is/are: a processor means in claim 7.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. 

If Applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may: 
amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or 
present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.










Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


s 1-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mostov (USPGP 2013/0154829 A1) hereinafter MOSTOV, in view of Easley et al. (USPGP 2005/0073406 A1), hereinafter EASLEY.

Claim 1:
MOSTOV as shown below discloses the following limitations:
one or more containers (1 ) which are adapted to contain goods, and to communicate with a remote unit (3), (see at least Figures 1, 3 as well as associated and related text)
each container (1) having a housing compartment (11) for goods, said housing compartment (11) being delimited by one or more walls and having at least one opening (12), which is closed by a cover element (2), (see at least Figures 26 as well as associated and related text; paragraph 0005)
wherein said cover element (2) comprises at least one sensor for detecting accelerations acting on the container (1), (see at least see at least Figures 26 as well as associated and related text; paragraph 0049)
wherein said cover element (2) has at least one transmit/receive unit adapted to communicate with said remote unit (3). (see at least paragraph 0007)
MOSTOV does not specifically disclose walls per se.  However, EASLEY, in at least paragraph 0047 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of MOSTOV with the technique of EASLEY because, “Cargo loss due to theft has become a serious problem. Cargo is often misappropriated by shipping company employees, cargo handlers, and/or security personnel. Many insurance professionals believe that more than half of all major cargo thefts are planned in logistics departments, by employees at the shipper or manufacturer who are thought to be trustworthy. Certain authorities believe that gangs operating in many metropolitan areas are actually training some of their members in logistics so that they will be eligible for employment at desirable trucking, warehousing, or forwarding firms.” (MOSTOV: paragraph 0002).  Moreover, each of the elements claimed are all shown by the prior art of record but not KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 2:
The combination of MOSTOV/EASLEY discloses the limitations as shown in the rejections above.  MOSTOV further discloses said cover element (2) comprises a temperature detection system within said housing compartment (11). See at least Figure 10 as well as associated and related text.

Claims 3 and 4:
The combination of MOSTOV/EASLEY discloses the limitations as shown in the rejections above.  EASLEY further discloses:
said cover element (2) comprises a closure system, which is adapted to ensure fixation of said cover element (2) to said container (1), and an actuation unit for actuating said closure system, and wherein said actuation unit comprises an authentication system adapted to authenticate at least one user.  
said authentication system cooperates with a user-associated identification device, said identification device communicating with the actuation unit.
See at least paragraphs 0064 and 0067.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of MOSTOV with the technique of EASLEY because, “Cargo loss due to theft has become a serious problem. Cargo is often misappropriated by shipping company employees, cargo handlers, and/or security personnel. Many insurance professionals believe that more than half of all major cargo thefts are planned in logistics departments, by employees at the shipper or manufacturer who are thought to be trustworthy. MOSTOV: paragraph 0002).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 5:
The combination of MOSTOV/EASLEY discloses the limitations as shown in the rejections above.  MOSTOV further discloses said cover element (2) has a recognition system adapted to recognize the goods contained in the housing compartment (11).  See at least paragraph 0098.

Claim 6:
The combination of MOSTOV/EASLEY discloses the limitations as shown in the rejections above.  MOSTOV further discloses a control unit adapted to check whether data detected by said cover element (2) exceeds threshold values.  See at least paragraph 0056.








Claims 7, 8, 10, and 11:
The combination of MOSTOV/EASLEY discloses the limitations as shown in the rejections above.  MOSTOV further discloses:
said cover element (2) has a processor means for executing a logic program, said logic program having a unique identification code associated therewith.  
said cover element (2) has a digital signature device uniquely associated with said cover element (2).
the step of transmitting the predetermined parameters includes a step, prior to transmission, of c1) associating a digital signature generated by a digital signature device with said predetermined parameters.
the step of associating the digital signature comprises associating a unique code of the digital signature device, a unique identification code of a logic program and a timestamp therewith.
See at least paragraphs 0051, 0095-0096.

Claim 9:
MOSTOV as shown below discloses the following limitations:
introducing goods into a container (20) adapted to contain the goods, and to communicate with a remote unit (3), the a container (1) having a housing compartment (11) for the goods, said housing compartment (11) being delimited by one or more walls and having an opening (12) closed by a cover element (2), wherein said cover element (2) comprises at least one sensor for detecting accelerations acting on the container (1), and wherein said cover element (2) has at least one transmit/receive unit adapted to communicate with said remote unit (3); (see at least Figures 1, 3 as well as associated and related text paragraphs 0005, 0007, 0049)
closing the container (30); (see at least Figures 1, 3 as well as associated and related text paragraphs 0005, 0007, 0049)
transporting the container (40); (see at least Figures 1, 3 as well as associated and related text paragraphs 0005, 0007, 0049)
opening the container (50); (see at least Figures 1, 3 as well as associated and related text paragraphs 0005, 0007, 0049)
removing the goods from the container (60); (see at least Figures 1, 3 as well as associated and related text paragraphs 0005, 0007, 0049)
wherein the step of transporting the container includes transmitting predetermined parameters detected by the cover element (2) to the at least one remote unit (3).  (see at least Figures 1, 3 as well as associated and related text paragraphs 0005, 0007, 0049)
MOSTOV does not specifically disclose walls per se.  However, EASLEY, in at least paragraph 0047 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of MOSTOV with the technique of EASLEY because, “Cargo loss due to theft has become a serious problem. Cargo is often misappropriated by shipping company employees, cargo handlers, and/or security personnel. Many insurance professionals believe that more than half of all major cargo thefts are planned in logistics departments, by employees at the shipper or manufacturer who are thought to be trustworthy. Certain authorities believe that gangs operating in many metropolitan areas are actually training some of their members in logistics so that they will be eligible for employment at desirable trucking, warehousing, or forwarding firms.” (MOSTOV: paragraph 0002).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).





Claim 12:
The combination of MOSTOV/EASLEY discloses the limitations as shown in the rejections above.  MOSTOV further discloses:
the step of transmitting the predetermined parameters includes, after transmission, a step of c2) storing the parameters by the remote unit (3),
said storing step including the step of generating of a storage code for the stored parameters.
See at least Figure 23 as well as associated and related text.

Claim 13:
The combination of MOSTOV/EASLEY discloses the limitations as shown in the rejections above.  MOSTOV further discloses after the storing step c2), a step is provided of c3) adding a timestamp.  See at least paragraphs 0051 and 0128-0132.

Claim 14:
The combination of MOSTOV/EASLEY discloses the limitations as shown in the rejections above.  MOSTOV further discloses the predetermined parameters include the accelerations and inclinations acting on the container, temperature of the housing compartment and a path of the container.  See at least see at least Figures 10, 26 as well as associated and related text; paragraphs 0049, 0072)

Claim 15:
The combination of MOSTOV/EASLEY discloses the limitations as shown in the rejections above.  EASLEY further discloses the steps b) and d) are carried out upon authentication of at least two users.  See at least paragraphs 0090-0092.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of MOSTOV with the technique of EASLEY because, “Cargo loss due to theft has become a serious problem. Cargo is often misappropriated by shipping company employees, cargo handlers, and/or security MOSTOV: paragraph 0002).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 16:
The combination of MOSTOV/EASLEY discloses the limitations as shown in the rejections above.  EASLEY further discloses a step is provided of generating a summary document of data recorded by said cover element (2), from a time in which the container (1) has been closed to a time in which it was the container is opened.  See at least paragraphs 0030, 0064, and 90.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of MOSTOV with the technique of EASLEY because, “Cargo loss due to theft has become a serious problem. Cargo is often misappropriated by shipping company employees, cargo handlers, and/or security personnel. Many insurance professionals believe that more than half of all major cargo thefts are planned in logistics departments, by employees at the shipper or manufacturer who are thought to be trustworthy. Certain authorities believe that gangs operating in many metropolitan areas are actually training some of their members in logistics so that they will be eligible for employment at desirable trucking, warehousing, or forwarding firms.” (MOSTOV: paragraph 0002).  Moreover, each of the KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 17:
The combination of MOSTOV/EASLEY discloses the limitations as shown in the rejections above.  MOSTOV further discloses a step is provided of generating alarm signals if the predetermined parameters exceed threshold values.  See at least paragraph 0051.
















Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
ORBCOMM.  “Railcar Tracking.”  (13 November 2015).  Retrieved online 02/24/2022.  https://www.orbcomm.com/en/industries/transportation-and-distribution/rail-tracking
LIBELIUM.  “Wireless Sensor Networks enhancing the efficiency and safety of logistics operations.” (30 January 2012).  Retrieved online 02/24/2022.
        https://www.libelium.com/libeliumworld/wireless_sensor_networks_m2m_logistics_operations/

Foreign Art:
BERGER THOMAS R et al. “SECURING, MONITORING AND TRACKING SHIPPING CONTAINERS.” (WO 2009/140669 A2)
HAMILTON PATRICK. “TRACKING, SECURITY AND STATUS MONITORING SYSTEM FOR CARGOS.” (WO 2008/151438 A1)
MOTONSEN, G R et al. “Method And System For Utilizing Multiple Sensors For Monitoring Container Security, Contents And State Of.” (CN 1823493 A)










James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)